Case 2:19-cv-10563-DMG-JEM Document 36-1 Filed 06/29/20 Page 1 of 2 Page ID #:485



    1    MAYER BROWN LLP
         JOHN NADOLENCO (SBN 181128)
    2     jnadolenco@mayerbrown.com
         RUTH ZADIKANY (SBN 260288)
    3     rzadikany@mayerwn.com
         ALEXANDER VITRUK (SBN 315756)
    4     avitruk@mayerbrown.com
         350 South Grand Avenue, 25th Floor
    5    Los Angeles, California 90071-1503
         Telephone: (213) 229-9500
    6    Facsimile: (213) 625-0248
    7    Attorneys for Plaintiffs
         Byton North America Corporation and
    8    Byton Limited
    9
   10
   11
   12                       UNITED STATES DISTRICT COURT

   13                     CENTRAL DISTRICT OF CALIFORNIA

   14                                 WESTERN DIVISION

   15    BYTON NORTH AMERICA                        Case No. 2-19-cv-10563-DMG-JEM
         CORPORATION, a Delaware
   16    corporation; and BYTON LIMITED,            DECLARATION OF ALEXANDER
         a Hong Kong company,                       VITRUK IN SUPPORT OF
   17                                               PLAINTIFFS’ EX PARTE
                        Plaintiffs,                 APPLICATION FOR ORDER
   18                                               EXTENDING DEADLINE TO
               vs.                                  AMEND PLEADINGS OR ADD
   19                                               PARTIES [L.R. 7-19]
         ICONIQ MOTORS NORTH
   20    AMERICA, INC., a California                [Ex Parte Application, Memorandum
         corporation; CARSTEN                       of Points and Authorities, and
   21    BREITFELD, an individual; and              Proposed Order filed concurrently.]
         DOES 1 THROUGH 25
   22    INCLUSIVE,                                 Judge: Hon. Dolly M. Gee
                                                    Dept.: 8C
   23
                        Defendants.                 Action Filed: August 28, 2019
   24                                               Trial Date: August 17, 2021
   25
   26
   27
   28
                                                1
                        VITRUK DECL. ISO EX PARTE APPLICATION; CASE NO. 2-19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 36-1 Filed 06/29/20 Page 2 of 2 Page ID #:486



     1                    DECLARATION OF ALEXANDER VITRUK
     2   I, Alexander Vitruk, declare as follows:
     3         1.     I am an associate in the law firm of Mayer Brown LLP and counsel for
     4   Plaintiffs Byton North America Corporation and Byton Limited (collectively,
     5   “Byton”) in this action. I make this declaration in support of Byton’s Ex Parte
     6   Application for Order Extending Deadline to Amend Pleadings or Add Parties. I
     7   have personal knowledge of the facts stated herein and, if called upon, would and
     8   could testify competently to those facts.
     9         2.     On or about 4:00 P.M. on June 25, 2020, I telephonically contacted and
    10   advised Ryan Baker and his colleagues, counsel for Defendant Carsten Breitfeld, of
    11   the date and substance of Plaintiffs’ proposed Ex Parte Application, and inquired
    12   whether Mr. Baker’s client would oppose the application. Mr. Baker did not indicate
    13   whether his client would, or would not, oppose the Ex Parte Application.
    14         3.     On or about 9:28 A.M. on June 26, 2020, I telephonically contacted and
    15   advised Kenneth I. Gross, counsel for Defendant ICONIQ Motors North America,
    16   Inc., of the date and substance of Plaintiffs’ proposed Ex Parte Application, and
    17   inquired whether Mr. Gross’ client would oppose the application. Mr. Gross
    18   indicated that his client would not oppose the Ex Parte Application.
    19         4.     On June 29, 2020, just before filing the Ex Parte Application papers, I
    20   served copies of them on opposing counsel and notified opposing counsel that any
    21   opposition must be filed not later than 24 hours after the service of the application.
    22         I declare under penalty of perjury under the laws of the United States of
    23   America that the foregoing is true and correct.
    24         Executed on June 29, 2020 at Marina del Rey, California.
    25

    26                                                        _______________________
    27                                                               Alexander Vitruk
    28
                                                     2
                           VITRUK DECL. ISO EX PARTE APPLICATION; CASE NO. 2-19-CV-10563-DMG-JEM
